TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00784-CR



                                Marcus Anthony Perkins, Appellant

                                                  v.

                                    The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
       NO. C-1-CR-12-216472, HONORABLE BRANDY MUELLER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant filed his notice of appeal on November 30, 2012, the clerk’s record was

filed on January 2, 2013, and the reporter’s record was filed on March 25, 2013. Appellant’s brief

was therefore due on April 24. See Tex. R. App. P. 38.6(a). On May 8, we sent notice to counsel

that the brief was overdue, requesting a response by May 20, but to date, counsel has not responded

to our notice or filed the brief.

                The appeal is therefore abated. The trial court shall conduct a hearing to determine

whether appellant still wishes to pursue his appeal, whether appellant is indigent, and whether

counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b). The court shall make appropriate

findings and recommendations, and a supplemental record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk

of this Court no later than September 30, 2013. See Tex. R. App. P. 38.8(b)(3).
                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: August 9, 2013

Do Not Publish




                                               2